       Case 2:20-cv-00049-JAM-DB Document 8 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TOU C. THAO,                                      No. 2:20-cv-0049 JAM DB P
12                      Petitioner,
13           v.                                         ORDER
14    STU SHERMAN,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Plaintiff alleges he is serving an unauthorized sentence.

19   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

20   and Local Rule 302.

21          On August 10, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on petitioner and which contained notice to petitioner that any objections to

23   the findings and recommendations were to be filed within thirty days. (ECF No. 7.) Petitioner

24   has not filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                       1
      Case 2:20-cv-00049-JAM-DB Document 8 Filed 11/23/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed August 10, 2020, are adopted in full;
 3           2. The petition (ECF No. 1) is dismissed; and
 4           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 5   2253.
 6

 7
     DATED: November 20, 2020                        /s/ John A. Mendez
 8
                                                     THE HONORABLE JOHN A. MENDEZ
 9                                                   UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
